WRIGHT, J.
This case is not free from difficulty. The testimony of Mrs. Dunham, Miss Riggs and Woolley, clearly show very imprudent conduct on the part of Mrs. Dailey with Sims, and excite strong suspicion that an adulterous intercourse was kept up between them for some time. There are, however, strong [517 counteracting circumstances. That a woman of reputation, the mother of a family, living with her husband, receiving from him kind treatment, and reciprocating his affection, should prostitute herself in the presence of a neighboring respectable and virtuous lady (as was the case if adultery was committed when Mrs. Dunham was present), and that a virtuous woman, a visitor, should have witnessed such a crime, and passed it off in a joke with the adulterer, when he rose from the criminal embrace of bis neighbor’s wife, renew the joke with the adulteress after he was gone, and after-wards keep up her intimacy with her, is indeed singular, and leads to the belief that the witness did not believe any crime perpetrated at that time. The conduct of Miss Riggs is not more easily reconciled to the belief that she was a spectator of an adulterous intercourse; otherwise, virtuous herself, her indignation would have been roused, and she would have felt the place an improper one for her to continue in. Neither of these ladies appear to have been at all shocked, or called upon to remonstrate with the guilty, or forbear their usual intercourse with her. If crime were perpetrated in their presence, their own moral perceptions were very obtuse, or they would have felt the association unsuited to virtuous females, except for remonstrance and efforts to reclaim the guilty. It would seem certain that whatever was intended, no crime was actually committed when Woolley was present. Yet we cannot resist the belief that these parties had an adulterous intercourse, for no otherwise can the outward appearances be reconciled with probability; and the conduct of the ladies who testified must be accounted for only upon the ground of some prevailing habits of the society about, which blunted their moral sensibilities. We dare not hold such conduct as that of Mrs. Dailey innocent; but we hope this is a solitary instance of bad conduct with Sims, and that she may he reclaimed.
*532A divorce is decreed, the husband to have all the children but; the youngest, and the wife to keep that one. As the property was earned by them jointly, and as she must not be turned out to prostitution or starvation, he will pay her $200 alimony, leave her what-personal property she has, and pay the costs.